EXHIBIT 10.1

 

Ryerson Inc.

 

2002 Incentive Stock Plan

Performance Award Agreement

 

You have been selected to be a Participant in the Ryerson Inc. 2002 Incentive
Stock Plan (the “Plan”), as specified below:

 

Participant:

 

Number of Performance Share Units Granted:

 

Date of Grant:

  January     , 20    

Beginning of Performance Cycle:

 

January 1, 20    

End of Performance Cycle:

 

December 31, 20    

Performance Measure:

 

Return on Net Assets (“RONA”)

Performance Measurement Threshold:

 

4-year average RONA =         %

Performance Measurement Target:

 

4-year average RONA =         %

Performance Measurement Cap:

 

4-year average RONA =         %

Maximum Number of Performance Share Units

   

Payable (subject to the Value Cap):

   

 

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.



--------------------------------------------------------------------------------

To the extent not specified in the Plan, the terms of this award have been
determined by the Compensation Committee of the Board of Directors of the
Company (the “Committee”), as outlined in this Agreement.

 

1. Settlement of Award. The number of Performance Share Units earned by you
shall be determined in accordance with the provisions of Exhibit 1, which is
attached to and forms a part of this Agreement. You may elect from time to time
to receive payment of any earned Performance Share Units payable to you under
this Agreement in cash or in Common Stock, or a combination thereof, provided
that any earned Performance Share Units in excess of the Common Stock Cap shall
be paid in cash; or you may elect to defer payment of earned Performance Share
Units as provided in the Plan and in any rules adopted by the Committee, or as
required by Section 409A of the Internal Revenue Code and regulations thereunder
(collectively, “Section 409A”). Under Section 9(c) of the Plan and subject to
the Common Stock Cap, for each Performance Share Unit earned by you, the Company
shall deliver to you (a) one share of Common Stock or (b) cash equal to the Fair
Market Value of one share of Common Stock. For earned Performance Share Units
paid in shares of Common Stock, any fractional shares of Common Stock shall be
rounded to the nearest whole share of Common Stock. The Fair Market Value of
Common Stock shall have the definition provided in the Plan and in any rules
adopted by the Committee.

 

2. Eligibility for Earned Performance Share Units. You shall be eligible for
payment of earned Performance Share Units only if your employment with the
Company:

 

  (a) Continues through the end of the Performance Cycle;

 

  (b) Is terminated due to Normal Retirement (as defined in the Ryerson Pension
Plan) during the Performance Cycle;

 

  (c) Is terminated due to Disability or death during the Performance Cycle; or

 

  (d) Is terminated involuntarily for reasons other than Cause during the
Performance Cycle.

 

If you retire under Normal Retirement, suffer a Disability, or are terminated
involuntarily for reasons other than Cause during the Performance Cycle, you
shall be eligible only for that proportion of the number of Performance Share
Units earned for such Performance Cycle that your number of full months of
participation during the Performance Cycle bears to 48 months. “Cause” has the
same meaning ascribed to it in the Employment Agreement between you and the
Corporation or, if you are not party to an Employment Agreement, in the form of
employment agreement approved by the Compensation Committee and in effect at the
date of your termination.

 

In the event of your death, the Performance Cycle for this award will be deemed
to end at December 31 of the year of your death, attainment of the Performance
Measures will be computed as of that December 31, and you shall be eligible only
for that proportion of the number of Performance Share Units deemed earned for
such deemed Performance Cycle that your number of full months of participation
during the Performance Cycle bears to 48 months. Your beneficiary shall be
entitled to the Performance Share Units to which you otherwise would have been
entitled under the same conditions as would have been applicable to you.

 

Termination of employment during the Performance Cycle for any reason other than
Normal Retirement, Disability, death, or involuntarily for reasons other than
Cause, shall require forfeiture of this entire award, with no payment to you.

 

3. Deferral of Award. The payment of the shares of Common Stock earned pursuant
to this Performance Award Agreement to you may be deferred, in whole or in part,
at your election. If you elect to defer your receipt of such shares of earned
Common Stock, the amount deferred will be denominated in share units that will
be deemed to be invested in and ultimately be paid out, at your election, in the
form of shares of Common Stock or in cash equal to the Fair Market Value of
shares of Common Stock at the payment date. You must make a deferral election in
accordance with Section 409A. The duration of the deferral extends to Retirement
or termination of employment. Once made, the deferral election is irrevocable.

 

4. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.

 

5. Nontransferability. Performance Share Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

 

6. Change in Control. In the event of a Change in Control of the Company, you
will receive an amount in cash with respect to this performance award if it is
outstanding on the date of the Change in Control equal to (i) the Change in
Control Price, multiplied by (ii) 100% of the target award amount, and further
multiplied by (iii) a fraction, the denominator of which is the number of months
(rounded to the nearest whole number) in the performance cycle, and the
numerator of which is the number of months (rounded to the nearest whole number)
of the performance cycle elapsed prior to the date of the Change in Control of
the Company; provided, however, that if the Company’s market capitalization as
of the date of the Change in Control is less than $250 million, “30%” shall be
substituted for “100%” in clause (ii) above; and, provided further, that the
foregoing amount shall be in lieu of any other payment with respect to this
performance award, and if you receive any payment with respect to this
performance award after the Change in Control, but prior to your Date of
Termination, it shall reduce, but not below zero, the amount to which you are
entitled under this paragraph (6) for this award.

 

7. Miscellaneous.

 

(a) This Agreement shall not confer upon Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate his or her employment at any time.

 

(b) With the approval of the Board, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect Participant’s rights
under this Agreement.

 

(c) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



--------------------------------------------------------------------------------

Exhibit 1

 

This Exhibit 1 is incorporated into and forms a part of the Agreement.

 

Revision of Performance Measures. The Performance Measures set forth in this
Exhibit 1 and the Agreement may be modified by the Committee during, and after
the end of, the Performance Cycle to reflect significant events that occur
during the Performance Cycle; provided, however, that if the Participant is or
will be a Covered Employee for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended, then such modification can only be undertaken
in a manner consistent with the requirements of Section 162(m) and the
regulations thereunder, unless the Committee, in its sole discretion, decides
otherwise.

 

Amount of Award. No award shall be earned or payable unless the Company’s
aggregate earnings over the Performance Period is greater than $0.00. When the
Company’s aggregate earnings over the Performance Period is greater than $0.00,
the amount distributable to the Participant under the Agreement shall be
determined in accordance with the following schedule:

 

20     Award of Performance Share Units Earned and Payable at December 31,
20    

 

Actual Average

RONA

for the

Performance Cycle

--------------------------------------------------------------------------------

 

RONA

as a Percent of
Performance
Measurement Target

--------------------------------------------------------------------------------

    Performance
Share Units
Earned as a
Percent of Target
Award Amount


--------------------------------------------------------------------------------

    Target Award
Amount (Number
of Performance
Share Units in
the Initial Award)


--------------------------------------------------------------------------------

 

Performance

Share Units

Earned

(Number of

Shares * /

Value Cap)

--------------------------------------------------------------------------------

  Less than         %   Less than          %   0 %       0  
                          %            %   30 %*                *
                          %            %   85 %*                *
                          %   100 %   100 %          
                          %            %   115 %*                *
                          %            %   200 %*                *              
      shares/$                               but not less
than  
                               shares  

--------------------------------------------------------------------------------

* Subject to the Value Cap and the Common Stock Cap described below.

 

Note: Performance Share Units earned above a threshold average RONA over the
Performance Cycle of         % will be interpolated from the above chart, up to
a maximum number of Performance Shares earned at the Performance Measurement Cap
of         %, which maximum is the lesser of (1)              shares and (2) the
Value Cap of $            , but in no event less than              shares (the
initial award of performance share units).

 

  •   The Value Cap is a limit on the total economic value of what may be earned
that can impact the share units earned as follows: performance share units can
be earned only up to the point that the total economic value of all share units
earned by a participant does not exceed two times the economic value of the
initial award (except as noted below). The economic value of the initial award
is computed by multiplying 100% of the performance share units underlying the
initial award by the 12-month average price of Company Common Stock (excluding
the highest and lowest prices) prior to the grant date, which price was
$            . Notwithstanding this Value Cap, if performance is at or above
target a participant will receive no less than the initial award of performance
share units provided for at the beginning of the cycle.

 

  •   The Common Stock Cap is a limit on the number of shares of Common Stock
that can be delivered in payment of earned Performance Share Units. The Common
Stock Cap is equal to the lesser of (a) 50% of the Performance Share Units
earned and payable hereunder, and b) the initial number of Performance Share
Units granted under this Agreement. To the extent that the number of earned
Performance Share Units exceeds the Common Stock Cap, the excess Performance
Share Units will be paid in cash.